                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        UNITED STATES OF AMERICA,                  Case No. 15-cr-00362-CRB-1
                                   9                   Plaintiff,
                                                                                       ORDER DENYING MOTION FOR
                                  10             v.                                    RECOMMENDATION FOR
                                                                                       HALFWAY HOUSE AND
                                  11        ULICES CAZAREZ,                            MODIFICATION OF GOOD TIME
                                                                                       CREDIT
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13           Now before this Court is Defendant Ulices Cazares’ Motion for a Recommendation
                                  14   for Halfway house and Modification of Good Time Credit (Dkt. 71). This Court issued an
                                  15   Order requesting the Government’s response, Order Requesting Response to Docket 71
                                  16   (Dkt. 72), and the government filed a Memorandum in Opposition to Defendant’s Motion,
                                  17   Mem. in Opp. (Dkt. 73).
                                  18           Defendant moves, pro se, for “12 months of halfway house and 7 additional days
                                  19   [of] good time credit per year of incarceration as provided by the First Step Act.” Mot. at
                                  20   1.
                                  21           The Government opposes both requests. Opp. at 2-6. It argues first that Defendant’s
                                  22   request for good time credit is moot because the Bureau of Prisons has already calculated
                                  23   and awarded that credit under the First Step Act, “which appears to have resulted in more
                                  24   GCT [sic] than the seven days requested by petitioner.” Id. at 2-3; id. Exh. A. The Court
                                  25   thus DENIES Defendant’s request for good time credit as moot.
                                  26           Second, the Government argues that the request for a recommendation for
                                  27   placement in a halfway house is “not appropriate for this case” given the serious nature of
                                  28   the conduct that led to Defendant’s conviction, and Defendant has failed to exhaust his
